Dear Senator Long:
Our office received an opinion request from you concerning the interpretation of La.R.S. 17:85 and whether or not a high school gymnasium qualifies as an "athletic facility" for the purposes of La.R.S. 17:85. More particularly, you have asked whether a school board is permitted to name a high school gymnasium after a living person. This opinion has been assigned to me for research and review.
Typically, the law prohibits naming public buildings after living persons. See La.R.S. 42:267. However, an exception to this is provided by La.R.S. 17:85, which states:
  Notwithstanding R.S. 42:267 or any other law to the contrary, a parish school board may name an existing athletic facility at a high school within its jurisdiction in honor of a living person. A school board may establish criteria that it will apply in naming an athletic facility in honor of a living person, but such criteria are not a prerequisite for the exercise of the authority granted by this Section.
The question you have presented is whether or not a high school gymnasium qualifies as an "athletic facility" so that a school board may name an existing high school gymnasium after a living person. Although the law does not define an "athletic facility," we understand it to be a facility designed or constructed and used for athletic purposes. A gymnasium is "a building or room designed and equipped for indoor sports, exercise, or physical education."1 It follows that a high school gymnasium would qualify as an "athletic facility" for the purposes of La.R.S. 17:85, provided the gymnasium is used in *Page 2 
accordance with the definition above, is existing and within the school board's jurisdiction.
This view is consistent with La. Atty. Gen. Op. No. 09-0083, where our office was asked whether a school board could name an elementary school gymnasium after a living person, and the Attorney General's office was of the opinion that the school board could not do so, reasoning that although an exception to La.R.S. 42:267 exists with La.R.S. 17:85, this statute was inapplicable in that particular opinion since the opinion request involved an elementary
school gymnasium, and the statute specifically pertains to athletic facilities at high schools. The opinion implied that had the request involved a high school gymnasium, the exception at La.R.S. 17:85 would apply.
In conclusion, it is the opinion of this office that a gymnasium used for athletic purposes qualifies as an "athletic facility" for the purposes of La.R.S. 17:85, and therefore it is permissible for a school board to name an existing high school gymnasium within its jurisdiction after a living person.
We hope that this opinion has adequately addressed the legal issues you have raised. If our office can be of any further assistance, please do not hesitate to contact us.
  With best regards,
  JAMES D. "BUDDY" CALDWELL Attorney General
  BY: __________________________ Emalie A. Boyce Assistant Attorney General
  JDC: EAB
1 "gymnasium." The American Heritage Dictionary of the EnglishLanguage, Fourth Edition, Houghton Mifflin Company, 2004. 21 Sep. 2009.  Dictionary.comhttp://dictionary.reference.com/browse/gymnasium .